Case 2:20-cv-00755-MWF-PLA Document 39 Filed 04/23/20 Page 1 of 1 Page ID #:110


    1   Roger A. Colvin, Esq. (SBN 068773)
        Alvarez-Glasman & Colvin
    2   Attorneys at Law
        13181 Crossroads Parkway North
    3   Suite 400 – West Tower
        City of Industry, CA 91746
    4   Telephone: (562) 699-5500
    5
        Facsimile: (562) 692-2244
        rcolvin@agclawfirm.com
    6
    7   Attorneys for Defendants, City of Montebello,
        Chief of Police Brad Keller and Officer
    8   Christopher Warren
    9                          UNITED STATES DISTRICT COURT
   10                         CENTRAL DISTRICT OF CALIFORNIA
   11   ABRAHAM YUEN,                      ) Case No. 2:20-cv-00755-MWF-PLA
                                           )
   12                  Plaintiff,          ) Honorable Michael W. Fitzgerald
                                           )
   13          v.                          ) ORDER ON JOINT STIPULATION
                                           ) FOR PROTECTIVE ORDER RE:
   14   CITY OF MONTEBELLO, CHIEF )) DISCLOSURE OF CONFIDENTIAL
        OF POLICE BRAD KELLER in his ) INFORMATION
   15   official and individual capacity,
        OFFICER CHRISTOPHER                ) [Filed concurrently with the Joint
   16                                      )
        WARREN #1408, DOES 1-10,           ) Stipulation]
   17   inclusive,                         )
                                           )
   18                  Defendants.         )
                                           )
   19                                      )
   20         Based on the Stipulation for Protective Order of the parties, and upon
   21   GOOD CAUSE shown, IT IS HEREBY ORDERED AS FOLLOWS:
   22         1.     The Protective Order of the parties IS GRANTED as modified;
   23         2.     The terms of the parties’ Stipulation for Protective Order shall govern
   24   the disclosure of any and all Confidential Information (as that term is defined in
   25   the Stipulation) in this case.
   26         IT IS SO ORDERED.
   27   DATED: April 23, 2020            ___________________________________
                                              Honorable Paul L. Abrams
   28
                                              United States Magistrate Judge


                                                  1
